Citation Nr: 0827266	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-14 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Bell's Palsy to 
include as secondary to dental treatment.

2.  Entitlement to service connection for sarcoidosis to 
include as secondary to herbicide exposure.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.A.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at a Board hearing at the RO 
in May 2008.  

At the time of the May 2008 hearing, the veteran raised 
claims of entitlement to service connection for hypertension 
and for a skin condition.  With regard to the skin claim, the 
Board notes that service connection was previously denied for 
this disorder in March 2007.  The Board interprets this 
request as an attempt to reopen the claim of entitlement to 
service connection for a skin disorder which is subject to a 
prior final denial.  Neither the hypertension claim nor the 
skin claim has been developed or certified for appeal and are 
not inextricably intertwined with the issues now before the 
Board, they are, therefore, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Bell's Palsy was not present in service or until many 
years after service and there is no competent medical 
evidence that Bell's Palsy is related to service.

2.  Sarcoidosis disease was not present in service or until 
many years after service and there is no competent evidence 
that sarcoidosis is related to service including exposure to 
herbicide agents.  

3.  A current diagnosis of PTSD is not shown by the evidence 
of record.  


CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Sarcoidosis was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a January 2004 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While no longer required, the Board also notes that the 
January 2004 VCAA letter expressly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the November 2004 letter and he 
was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issues on appeal in a May 2008 letter.  To 
any extent that this notification is late, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims of entitlement to service connection, any questions as 
to the effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The veteran has not been afforded a VA examination for his 
claim of entitlement to service connection for PTSD.  
However, as shown in greater detail below, the Board finds 
that the record lacks any evidence of diagnoses of PTSD or 
recurring PTSD symptomatology.  The Board finds that the 
competent medical evidence of record is sufficient to decide 
the claim and that a VA examination to consider whether there 
is a nexus between PTSD and the veteran's active duty service 
is not required.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Attempts were 
made to obtain outstanding VA outpatient treatment records 
dated in the 1970's from a facility identified by the 
veteran.  In December 2005, a search revealed that no records 
were found.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


General service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Service connection for certain diseases, such as sarcoidosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).


Entitlement to service connection for Bell's Palsy to include 
as secondary to dental treatment.

The Board finds that service connection is not warranted for 
Bell's Palsy as there is no competent evidence of record 
which links the disorder to the veteran's active duty 
service.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for Bell's Palsy or any other 
neurological disorder.  No pertinent abnormalities were noted 
on the report of the separation examination which was 
conducted in November 1971.  Clinical evaluation of all 
systems, including the head, face and neck as well the 
neurological system, was determined to be normal at that 
time.  The only abnormality noted at the time of discharge 
was defective hearing.  

The first competent evidence of record documenting the 
presence of Bell's Palsy is dated approximately 25 years 
after the veteran's discharge.  A private clinical record 
dated in June 1996 reveals that, the day before he sought 
treatment, the veteran noticed a left ear ache which then 
generalized to left sided facial numbness and he noted that 
evening that he was unable to close his left eye and his 
mouth was drooping on the left side.  Physical examination 
revealed paralysis of the 7th nerve.  The impression was 
probably Bell's Palsy.  The author of the note reported that 
the veteran also had sarcoidosis which was a risk factor for 
Bell's Palsy but there was no other evidence of a sarcoid 
flare.  The June 1996 medical record did not link Bell's 
Palsy to the veteran's active duty service in any way.  The 
veteran did not report, at the time of the initial treatment 
in June 1996, that he had had pertinent symptomatology during 
active duty.  There was absolutely no reference in the 
clinical record to any symptomatology beginning while the 
veteran was on active duty.  The record does not indicate 
that the symptoms were present for any significant length of 
time.  According to the veteran's self-reported history which 
is included in the June 1996 record, the symptoms which were 
diagnosed as being Bell's Palsy began just one day prior to 
his seeking treatment.  This weighs heavily against a finding 
that the disorder began during active duty.  

At the time of a March 2004 VA examination, the veteran 
reported that he had had Bell's Palsy since 1971.  The 
symptoms included a left eye which drooped and would not 
close and an inability to control the left side muscles.  The 
symptoms reportedly occurred intermittently as much as 
monthly with each occurrence lasting for one or two days.  
The pertinent diagnosis was paralysis of the seventh (facial) 
cranial nerve.  The examiner did not link the disability to 
the veteran's active duty service.  

The only evidence of record which links currently existing 
Bell's Palsy to the veteran's active duty service is the 
veteran's own allegations and testimony.  In October 2003, 
the veteran submitted a claim of entitlement to service 
connection for Bell's Palsy which he indicated began in 
August 1971.  This initial submission did not include any 
pertinent evidence as attachments nor did it include any 
allegations of Bell's Palsy being secondary to dental 
treatment or to skin problems treated during active duty.  In 
a January 2006 statement, the veteran wrote that a military 
dentist accidentally blew too much air into an open socket, 
injuring the left side of his face.  He reported that, after 
the injury, his entire eye and face was swollen and he was 
put on a no duty status for a week.  He wrote that his teeth 
and jaw had not been right since that time.  He also reported 
that he had repeatedly had the sagging feeling on his left 
side and occasionally on the right.  The veteran testified 
before the undersigned in May 2008 that he was treated for 
skin disorders during active duty and these could have been 
linked to the subsequent Bell's Palsy.  He further testified 
that no physician had actually informed him that his Bell's 
Palsy had its onset during service and that the first time 
Bell's Palsy was diagnosed was in the 1980's.  

The Board finds that the veteran is a lay person as there is 
no evidence of record which indicates that he had received 
any type of specialized medical training.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2).  In the current 
case, while the veteran is competent to report on 
symptomatology he allegedly experienced during active duty, 
his opinion as to an actual diagnosis and etiology of Bell's 
Palsy is without probative value.  As a lay person, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has alleged that he had had symptomatology 
associated with Bell's Palsy beginning in August 1971 while 
he was still on active duty and that he continued to have the 
symptomatology thereafter.  The Board finds, however, that 
this allegation is contradicted by other evidence of record.  
The service medical records were silent as to any diagnosis 
of Bell's Palsy or any other neurological disorder.  No 
neurological disorder or problem with the veteran's face was 
noted on the discharge examination.  Significantly, the 
veteran signed a certification on the report of his 
separation examination indicating that he certified that he 
had informed the medical officer conducting the examination 
of all known illnesses and injuries known to him.  The Board 
finds it reasonable to assume that, if the veteran was 
actually experiencing symptoms of Bell's Palsy at the time of 
his discharge examination, he would have informed the 
examiner or the examiner would have detected the disorder 
during physical examination.  The Board finds the service 
medical records to be more probative than the veteran's 
current allegations made many years after service of whether 
he had Bell's Palsy during active duty.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran].  Physical examination conducted at the time of the 
veteran's discharge which included evaluation of the 
veteran's neurological system was determined to be normal.  
The negative separation examination and the lack of any 
annotations regarding Bell's Palsy in the rest of the service 
medical records weigh heavily against the veteran's 
allegations that he had Bell's Palsy during service.  

The veteran has also alleged that he has had continuous 
Bell's Palsy symptomatology since active duty.  This 
allegation is directed contradicted by an August 1985 VA 
hospitalization record.  The record demonstrates that 
neurological examination of the cranial nerves revealed they 
were all within normal limits.  The record also indicates 
that the veteran denied sensory changes, weakness and 
paralysis.  The veteran's allegations of the presence of 
continuous Bell's Palsy symptomatology since active duty are 
also contradicted by the June 1996 private clinical record 
which documented the first diagnosis of Bell's Palsy.  A 
reading of the history as provided by the veteran in June 
1996 demonstrates that the pertinent symptomatology began one 
day prior to the veteran seeking treatment.  There was 
absolutely no indication in this medical record that the 
veteran had had any pertinent symptomatology prior to June 
1996.  The Board finds it reasonable to assume that, if the 
Bell's Palsy symptomatology was in continuous existence since 
1971, this would have been reported in June 1996 when the 
veteran was seeking treatment and the disorder was first 
diagnosed.  Additionally, clinical records associated with 
the claims file dated prior to June 1996 did not reference 
the presence of any pertinent symptomatology.  This also 
weighs against a finding of continuity of symptomatology.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].  

The veteran submitted an application for compensation in 
October 2003 wherein he indicates that Bell's Palsy began in 
August 1971 and that he had been treated at a private 
facility but he did not report the dates of treatment.  
Medical records from this private facility dated from 1984 to 
2002 are associated with the claims file.  Prior to June 
1996, these records are silent as to complaints of, diagnosis 
of or treatment for Bell's Palsy.  This evidence weighs 
against the veteran's allegation that Bell's Palsy had its 
onset in August 1971.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the veteran's claim that he had 
Bell's Palsy symptomatology during active duty or for many 
years after his discharge from active duty.  

The veteran has also argued that the currently existing 
Bell's Palsy was the result of dental treatment he received 
while on active duty.  He has alleged that a dentist blew too 
much air into an open tooth socket, injuring the left side of 
his face.  An in-service dental record dated in June 1971 
reveals that the use of an air instrument produced cellulitis 
of the left facial tissue and eye.  However, another dental 
record dated approximately one month later indicates that the 
veteran's face was back to normal symmetry and all symptoms 
of cellulitis were gone.  Subsequent dental records were 
silent as to any further problems with cellulitis in the 
face.  Significantly, there is no competent evidence of 
record which links the currently existing Bell's Palsy to 
this dental treatment.  The only evidence which links Bell's 
Palsy to the dental treatment is the veteran's own 
allegations and testimony.  This evidence is without 
probative value with regard to the etiology of the Bell's 
Palsy.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The fact that the dental records actually include a 
diagnosis of a particular disorder which is not Bell's Palsy 
also weighs against the veteran's claim.  There apparently 
was no question in the dentist's mind as to what was causing 
the veteran's facial problem in April 1971 nor was there any 
question as to whether this particular disorder (cellulitis) 
had resolved.  The fact that Bell's Palsy was not documented 
at the time of the veteran's discharge in the exit 
examination lends further support to the finding that the in-
service dental treatment did not cause the currently existing 
Bell's Palsy.  Additionally, when the veteran sought 
treatment for the disorder in June 1996, there was no mention 
made at that time of any problems with an in-service dental 
procedure which was productive of chronic residuals including 
Bell's Palsy.  If, in fact, the veteran had had symptoms of 
Bell's Palsy since the time of the dental treatment, he 
likely would have reported this to the clinician at the time 
that the initial diagnosis was rendered.  

The veteran has also argued that he was treated for skin 
problems during active duty and that this treatment was early 
evidence of the presence of Bell's Palsy.  At the time of his 
May 2008 hearing, the veteran alleged such a link.  The 
service medical records submitted by the veteran reveal that 
he was treated for various skin disorders which were 
diagnosed as cellulitis, a rash, acne, a drug reaction 
secondary to sulfa and a traumatic ulceration of the penis.  
Significantly, at the May 2008 hearing, the veteran testified 
that he has never been directly informed by a doctor that his 
Bell's Palsy began in service to include as being secondary 
to skin problems.  There is no competent evidence of record 
which supports the veteran's theory of etiology regarding the 
in-service skin problems noted above.  None of the skin 
disorders was reported to be chronic and, by the time of 
discharge, the skin problems had apparently resolved as the 
report of the separation examination indicates that clinical 
examination of the skin was determined to be normal.  The 
veteran's argument fails to persuade the Board that service 
connection is warranted due to a lack of competent evidence 
of record linking the currently existing Bell's Palsy to the 
cellulitis, rash, acne, drug reaction secondary to sulfa and 
a traumatic ulceration of the penis skin documented in the 
service medical records.  The veteran is not competent 
provide such evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).


Entitlement to service connection for sarcoidosis to include 
as secondary to herbicide exposure.

The Board determines that the preponderance of the evidence 
of record is against a finding that the veteran's sarcoidosis 
was present during active duty or that it was present to a 
compensable degree within the first year after his discharge.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for sarcoidosis.  The service 
medical records were also silent as to any references to the 
veteran having a cough.  The service entrance examination 
reveals the veteran reported that he had broken ribs and a 
punctured lung which occurred approximately six years prior 
to the date of the examination.  No pertinent abnormalities 
were noted on the report of the separation examination which 
was conducted in November 1971.  Clinical evaluation of all 
systems, including the lungs and chest, was determined to be 
normal at that time.  The only abnormality noted was 
defective hearing.  

The only evidence of record which indicates that the veteran 
had sarcoidosis or any symptoms of the disability during 
active duty or within one year of the veteran's discharge is 
the veteran's own unsubstantiated allegations and testimony.  

In March 2006, the veteran wrote that he was treated for a 
cough at a VA facility since his discharge.  He reported that 
the VA records reflecting this treatment had been destroyed 
according to government procedures.  Additionally, the 
veteran testified before the undersigned in May 2008 that he 
had received treatment for all the conditions on appeal from 
1971 to 1979.  The records of this treatment were allegedly 
destroyed.  He reported that the first diagnosis of 
sarcoidosis was in 1978, which is approximately seven years 
post-service.  

The Board finds that there is no competent evidence of record 
which demonstrates that the veteran had sarcoidosis during 
active duty or within one year of his discharge from service.  
The absence of any pertinent complaints or diagnoses in the 
service medical records coupled with the fact that clinical 
evaluation of the lungs was determined to be normal at the 
time of the veteran's discharge examination weighs against 
the veteran's allegations.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  The Board finds that the 
medical evidence outweighs the veteran's contentions that he 
had sarcoidosis during active duty.  The veteran, as a lay 
person, can report on symptomatology he experienced but he is 
not qualified to render a diagnosis nor does he have the 
requisite medical training to render a competent opinion as 
to the etiology of a medical condition.  

It is not shown that that sarcoidosis is a disorder which a 
lay person is capable of diagnosing.  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
lay evidence is competent and sufficient in certain instances 
related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
the instant case, however, the evidence of record does not 
demonstrate that the veteran, who is competent to comment on 
his post-service symptoms, has the requisite expertise to 
render a medical diagnosis or to comment on a question of 
medical causation or aggravation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has alleged that he had had a continuous cough 
since active duty which he opines was a symptom of 
sarcoidosis.  His allegation, however, is undercut by his 
prior statement.  A May 1983 clinical record included a 
history of sarcoidosis as beginning in 1979 when the veteran 
was 28 and had dyspnea on exertion and a cough.  It was also 
recorded that the veteran had had occasional, intermittent 
episodes of dyspnea on exertion and a dry, nonproductive 
cough, "over the last several years."  A review of systems 
was found to be significant for hearing loss since Vietnam 
but no other disorder.  There was no indication in this 
record that the symptomatology associated with sarcoidosis 
was present prior to 1979.  There is no other clinical 
evidence of record which documents the presence of a chronic 
cough prior to 1979.  The Board finds the veteran's report of 
medical history provided in May 1983 is to be afforded more 
probative weight than his subsequent testimony and 
allegations which were submitted into evidence after the 
veteran had submitted a claim and there was a chance for 
pecuniary gain.  

The veteran has also alleged that he had had continuous VA 
treatment for sarcoidosis since his discharge.  This 
allegation is undercut by other inconsistencies in the 
evidence of record.  The veteran underwent VA examination in 
January 1984.  At that time, he completed a report of medical 
history indicating that he had been treated for sarcoidosis 
at a VA facility since 1979.  He did report continuous VA 
treatment since active duty, but this was only for hearing 
loss which he indicated began in 1971.  The veteran submitted 
an application for compensation in October 2003 wherein he 
indicates that sarcoidosis began in June 1978 and that he had 
been treated at a VA facility for the disorder from June 1978 
to June 1979.  VA clinical records reference the presence of 
sarcoidosis which was first diagnosed in 1978 or 1979.  None 
of these records indicates that sarcoidosis was present prior 
to that time or linked in any way to active duty nor do they 
indicate that the veteran received treatment from VA for 
sarcoidosis prior to the late 1970's.  Based on the above, 
the Board finds the preponderance of the evidence of record 
weighs against the veteran's current recollection of 
treatment prior to 1978.   

At the time of the May 2008 hearing conducted by the 
undersigned, the veteran's representative referenced the fact 
that the veteran was treated for skin disorders during active 
duty and opined that this symptomatology could have been 
linked to sarcoidosis.  There is no competent evidence of 
record to support this opinion.  The veteran was not sure if 
any doctor linked his skin disorder to the subsequent 
manifestation of sarcoidosis.  The claims file is devoid of 
any medical evidence which links the veteran's currently 
existing sarcoidosis to the cellulitis, rash, acne, drug 
reaction secondary to sulfa and/or a traumatic ulceration of 
the penis he was treated for during active duty.  The veteran 
submitted a general treatise on sarcoidosis.  However, the 
treatise excerpt does not specifically address the facts in 
this case regarding the veteran and his disabilities.  The 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  In this case, the 
excerpt concerns only generalities and does not purport 
specifically to link the veteran's exposure to treatment for 
skin problems during active duty service to the currently 
existing sarcoidosis.  The treatise evidence is not 
accompanied by any medical opinion of a health care 
professional supporting the veteran's claim.  For this 
reason, the Board must find that the medical treatise 
evidence submitted by the veteran does not contain the 
necessary specificity to constitute competent evidence of the 
claimed medical nexus.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
treatise does not constitute competent medical evidence of a 
link between the skin treatment the veteran received while on 
active duty and the currently existing sarcoidosis.  

In summary, there is a lack of any competent evidence of the 
presence of sarcoidosis during active duty and the veteran 
was not diagnosed with the disorder until years after his 
discharge.  Additionally, the veteran did not receive 
treatment from VA (or apparently any other source) for the 
sarcoidosis from the time of his discharge until the first 
diagnosis of the disorder in 1978 or 1979.  There is no 
competent evidence linking the currently existing sarcoidosis 
to the veteran's active duty service on a direct basis.  
Finally, there is a lack of competent medical evidence which 
links the veteran's alleged chronic cough to a diagnosis of 
sarcoidosis.  Based on the above, the Board finds the 
preponderance of the evidence demonstrates that sarcoidosis 
was not present during active duty or to a compensable degree 
within one year of discharge.  

The veteran has also alleged that the currently existing 
sarcoidosis was caused by his exposure to herbicides while on 
active duty in Vietnam.  VA regulations provide that certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even if there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  
The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult- onset diabetes), 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft- tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

The veteran served in Vietnam and his exposure to herbicides 
is presumed.  The Board finds, however, that sarcoidosis is 
not one of the listed diseases which are subject to the Agent 
Orange presumption.  Presumptive service connection on that 
basis is not warranted for sarcoidosis.  See 38 C.F.R. 
§ 3.309(e).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has additionally determined that a claimant 
is not precluded from establishing service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

In the current case, the veteran has not submitted any 
competent evidence, medical or otherwise, which links the 
currently existing sarcoidosis to his exposure to herbicides 
while on active duty.  As noted above, the veteran is not 
shown to have the requisite medical expertise to provide 
competent evidence of such a link.  Service connection for 
sarcoidosis as secondary to herbicide exposure is not 
warranted.  



Entitlement to service connection for PTSD.

In additional to the laws and regulations cited above, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994). 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board finds that service connection is not warranted for 
PTSD as there is no competent evidence of a diagnosis of the 
disorder of record.  In fact, the veteran testified before 
the undersigned in May 2008 that he had never received 
treatment for any psychiatric disorder including PTSD.  

There is no evidence of the presence of PTSD or a mental 
disorder during active duty.  The service medical records 
were silent as to complaints of, diagnosis of or treatment 
for psychiatric disorders.  No pertinent abnormalities were 
noted on the report of the separation examination which was 
conducted in November 1971.  Clinical evaluation of all 
systems including psychiatric was determined to be normal at 
that time.  The only abnormality noted at the time of the 
veteran's discharge from active duty was defective hearing.  

The extensive post-service medical evidence of record is 
silent as to complaints of, diagnosis of or treatment for any 
psychiatric disorders including PTSD.  The records 
specifically do not include any diagnosis of PTSD.  The 
nearest the post-service medical evidence comes to 
documenting psychiatric symptomatology is a medical record 
dated in August 1985.  An August 1985 VA hospitalization 
record reveals the veteran was complaining of thrashing limbs 
during sleep.  He denied a history of night terrors.  There 
was no dream or nightmare recall with the symptomatology.  
During the course of hospitalization, a physician opined that 
the veteran was probably suffering from night terrors.  There 
was no indication in the record in any way, however, that the 
night terrors involved the veteran's military service.  
Significantly, a psychiatric disorder was not diagnosed.  A 
preliminary depression screen was conducted in August 2004.  
The screen was negative.  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty service is 
the veteran's own allegations and testimony.  In a statement 
which was received in November 1985, the veteran reported 
that he believed he had PTSD which was causing him problems 
with seizures.  In an October 2003 statement, the veteran 
reported that his PTSD symptomatology consisted of the fact 
that he was always nervous, he was unable to communicate and 
he was unable to hold a job.  The Board finds that the 
veteran's lay allegations and testimony are insufficient to 
establish a diagnosis of PTSD.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  These opinions as to the 
existence and etiology of PTSD are without probative value. 

There is no competent evidence of record indicating the 
veteran has been diagnosed with PTSD.  As indicated above, 
the veteran has never consulted with a health care 
professional regarding PTSD.  The Board further notes that, 
with the exception of the above referenced statements from 
the veteran, the claims file is devoid of any evidence of the 
veteran reporting he had any symptomatology associated with 
PTSD or any other psychiatric disorder, to a health care 
professional.  The one clinical record which referenced night 
terrors did not indicate in any way that this was associated 
with PTSD or linked to the veteran's active duty service and 
did not include a diagnosis of a psychiatric disorder.  

In the absence of competent medical evidence of the claimed 
disability there can be no valid claim for PTSD.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for Bell's Palsy is denied.

Service connection for sarcoidosis is denied.  

Service connection for PTSD is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


